108 P.3d 87 (2005)
198 Or. App. 282
In the Matter of Monique Temple Cox, a Minor Child.
Kimberly HURD, Respondent,
v.
Dennis HOLDER, Appellant.
00-1988-F2; A122151.
Court of Appeals of Oregon.
Submitted on record and briefs February 4, 2005.
Decided March 9, 2005.
*88 Dennis Holder filed the briefs pro se.
Wm. E. Schireman, Medford, filed the brief for respondent.
Before HASELTON, Presiding Judge, and LINDER and ORTEGA, Judges.
PER CURIAM.
In this paternity proceeding, father appeals an order denying his motion for relief from judgment pursuant to ORCP 71, as well as a supplemental judgment for attorney fees and costs pursuant to ORCP 68. We reject without discussion father's argument that the trial court erred in denying his motion for relief from judgment. As explained below, we vacate the supplemental judgment for attorney fees and costs and remand for a hearing on that matter.
After the trial court denied father's ORCP 71 motion, mother sought attorney fees and costs pursuant to ORCP 68. Father timely filed objections pursuant to ORCP 68 C(4)(b). The trial court awarded mother's attorney fees and costs without holding a hearing. ORCP 68 C(4)(c)(i) provides:
"If objections are filed in accordance with paragraph C(4)(b) of this rule, the court, without a jury, shall hear and determine all issues of law and fact raised by the statement of attorney fees or costs and disbursements and by the objections. The parties shall be given a reasonable opportunity to present affidavits, declarations and other evidence relevant to any factual issue[.]"
Father contends that the trial court erred in failing to conduct a hearing in accordance with ORCP 68 C(4)(c)(i). Mother's sole response on appeal is that the court probably did not conduct a hearing because "it did not appear that [father] raised any issues of fact." Father, however, challenged both the entitlement to and the amount of attorney fees claimed by mother. ORCP 68 C(4)(c)(i) requires a hearing under such circumstances. See, e.g., O'Neal and O'Neal, 158 Or.App. 431, 435-36, 974 P.2d 785 (1999) (court erred in awarding attorney fees without holding a hearing pursuant to ORCP 68 C).
Supplemental judgment for attorney fees and costs vacated and remanded; otherwise affirmed.